 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALEX C. PEREZ,                                   No. 1:19-cv-00224-JLT (HC)
12                      Petitioner,                    ORDER VACATING ORDER DIRECTING
                                                       RESPONDENT TO FILE A RESPONSE
13           v.
                                                       [Doc. 4]
14
      GEORGINA PUENTES, Acting Warden,
15
                        Respondent.
16

17          On February 15, 2019, Petitioner filed a petition for writ of habeas corpus in this Court.

18   (Doc. 1.) The Court issued a scheduling order on February 19, 2019, which directed Respondent

19   to file a response. By separate order, the Court will recommend the petition be summarily

20   dismissed. Accordingly, the Court VACATES the scheduling order. (Doc. 4.)

21
     IT IS SO ORDERED.
22

23      Dated:    February 28, 2019                           /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
